Title: Richard Oswald’s Commission to Negotiate a Peace Treaty, 21 September 1782
From: George III
To: Oswald, Richard



21 September 1782

George the third, by the Grace of God, of Great Britain France and Ireland King, Defender of the Faith and soforth, To our trusty and well beloved Richard Oswald of our City of London Esquire, Greeting; Whereas by Virtue of an Act pass’d in the last Session of Parliament intitled an Act to enable his Majesty to conclude a Peace or Truce with certain Colonies in north America therein mention’d, It is recited that it is essential to the Interest Wellfare and prosperity of Great Britain and the Colonies or Plantations of New Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New York, New Jersey, Pensylvania, the three lower Counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, in north America, that Peace, Intercourse, Trade and Commerce shou’d be restored between them, Therefore, and for a full manifestation of our earnest wish and Desire, and of that of our Parliament, to put an End to the Calamities of War, it is enacted, that it should and might be lawfull for us to treat, consult of, agree and conclude with any Commissioner, or Commissioners named or to be named by the said Colonies or Plantations, or any of them respectively, or with any Body or Bodies corporate or politic, or any Assembly or Assemblies, or Description of men, or any Person, or Persons whatsoever a Peace or a Truce with the said Colonies or Plantations, or any of them, or any part or parts thereof, Any Law, Act or Acts of Parliament, matter or thing to the contrary, any wise notwithstanding: Now know ye, that we reposing especial Trust in your Wisdom, Loyalty, Diligence and Circumspection, in the management of the Affairs to be hereby committed to your Charge, Have nominated and appointed, constituted and assign’d, and by these presents Do nominate and appoint, constitute and assign you the said Richard Oswald to be our Commissioner in that Behalf, to use and exercise all and every the Powers and Authorities, hereby entrusted and committed to you the said Richard Oswald; and to do, perform and execute all other matters and things hereby enjoin’d and committed to your care during our Royal Will and Pleasure, and no longer, according to the Tenor of these our Letters Patent And it is our Royal Will and Pleasure, and We do hereby authorize empower and require you the said Richard Oswald, to treat consult of and conclude with any Commissioners or Persons vested with equal Powers, by and on the part of the Thirteen United States of America, Viz: New Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New York, New Jersey, Pensylvania, the three lower Counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, and, Georgia in North America, a Peace, or a Truce with the said thirteen United States, any Law, Act or Acts of Parliament matter or thing to the contrary in any wise notwithstanding; And it is our further Will and Pleasure that every Regulation, Provision, matter or thing which shall have been agreed upon between you the said Richard Oswald, and such Commissioners or Persons as aforesaid, with whom you shall have judged meet and sufficient to enter into such Agreement, shall be fully and distinctly set forth in writing, and authenticated by your hand and Seal on one side; and by the hands and Seals of such Commissioners or Persons on the other; and such Instrument so authenticated shall be by you transmitted to us through one of our principal Secretaries of State, And it is our further Will and Pleasure that you the said Richard Oswald shall promise and engage for us, and in our Royal Name and Word that every Regulation, Provision, matter or thing, which may be agreed to, and concluded by you our said Commissioner, shall be ratified and confirmed by us, in the fullest manner and extent, and that We will not suffer them to be violated or counteracted either in whole or inpart, by any Person whatsoever, And We do hereby require and command all our Officers, Civil and military, and all other our loving Subjects whatsoever, to be aiding and assisting unto you the said Richard Oswald in the Execution of this our Commission, and of the Powers and Authorities herein contain’d. Provided allways, and We do hereby declare and ordain, that the several Offices Powers and Authorities hereby granted shall cease determine and become utterly null and void, on the first day of July which shall be in the year of our Lord, One thousand, seven hundred and eighty three, although We shall not otherwise in the mean time have revoked and determined the Same: And whereas, In and by our Commission and Letters Patent under our Great Seal of Great Britain, bearing Date the seventh day of August last We nominated and appointed, constituted and assigned you the said Richard Oswald to be our Commissioner to treat, consult of, agree and conclude, with any Commissioner or Commissioners, named or to be named by certain Colonies or Plantations in America therein specified, a Peace or a Truce with the said Colonies or Plantations, Now know ye, that We have revoked and determin’d, and by these presents do revoke and determine our said Commission and Letters patent, and all and every Power, Article and thing therein contained. In Witness whereof, We have caused these our Letters to be made patent. Witness Ourself at Westminster the Twenty first day of September, in the Twenty second year of our Reign.
By the King himself.

Yorke

 
Paris 9th Novemr 1782. The foregoing is a true Copy, delivered to John Adams Esqr—Richard Oswald.
